J-S46008-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOSEPH JUDE CASINO,

                            Appellant                No. 2830 EDA 2015


          Appeal from the Judgment of Sentence September 10, 2014
             In the Court of Common Pleas of Montgomery County
                           Criminal Division at No(s):
                           CP-46-CR-0004985-2013
                           CP-46-CR-0006154-1991
                           CP-46-CR-0013261-2001


BEFORE: BENDER, P.J.E., OTT, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                       FILED AUGUST 12, 2016

        Appellant, Joseph Jude Casino, appeals from the judgment of sentence

imposed after he was convicted of burglary, possessing an instrument of

crime, and resisting arrest in a case docketed by the trial court at CP-46-CR-

0004985-2013. Based on Appellant’s criminal charges in that case, he was

also found in violation of the terms of parole/probation he was serving in two

prior, unrelated cases docketed at CP-46-CR-0006154-1991 and CP-46-CR-

0013261-2001.        The trial court consolidated Appellant’s three cases and

sentenced/resentenced him on September 10, 2014, to an aggregate term


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S46008-16



of 6 to 12 years’ incarceration. Appellant now raises six issues on appeal.

After careful review, we affirm.

      The trial court concisely summarized the procedural history of

Appellant’s case in its Pa.R.A.P. 1925(a) opinion, and we need not reiterate

it for purposes of our decision herein.     See Trial Court Opinion (TCO),

11/5/15, at 8-17. Rather, we need only begin by setting forth the issues

that Appellant raises on appeal:

      1. The Commonwealth failed to produce sufficient evidence that
      [A]ppellant intended to commit the crimes of which he was
      convicted, and failed to produce sufficient evidence that the tools
      in his possession were instruments of crime.

      2. The [trial court] erred by denying [A]ppellant’s claim in his
      post-trial motion that the Commonwealth violated Pa.R.Crim.P.
      573 by failing to produce photographic evidence until jury
      selection began.

      3. The [trial court] erred by denying [A]ppellant’s claim in his
      post-trial motion that the Commonwealth subjected him to
      incorrect identification procedures.

      4. The [trial court] erred by imposing an unduly harsh, excessive
      and “faulty” sentence.

      5. The [trial court] erred by denying [A]ppellant’s motion for
      recusal prior to trial.

      6. The [trial court] erred by finding that [A]ppellant received
      adequate notice of the terms of the sentences of probation
      imposed on him for the 1991 and 2001 cases.

Appellant’s Brief at 4.

      Initially, this Court has declared:

      “When briefing the various issues that have been preserved, it is
      an appellant's duty to present arguments that are sufficiently
      developed for our review. The brief must support the claims
      with pertinent discussion, with references to the record and with

                                      -2-
J-S46008-16


      citations to legal authorities.” Commonwealth v. Hardy, 918
      A.2d 766, 771 (Pa. Super. 2007), appeal denied, 596 Pa. 703,
      940 A.2d 362 (2008) (citations omitted); Commonwealth v.
      Whitaker, 30 A.3d 1195, 1197 n. 7 (Pa. Super. 2011);
      Pa.R.A.P. 2119(b). We “will not act as counsel and will not
      develop arguments on behalf of an appellant. Moreover, when
      defects in a brief impede our ability to conduct meaningful
      appellate review, we may dismiss the appeal entirely or find
      certain issues to be waived.” Hardy, 918 A.2d at 771.

In re R.D., 44 A.3d 657, 674 (Pa. Super. 2012).

      Here, Appellant does not present any discussion regarding how or why

the trial court erred by issuing the rulings he challenges in issues two, three,

five, and six.    Instead, he simply sets forth the procedural history and/or

facts underlying each claim, and then cursorily concludes that he is entitled

to some form of relief. See Appellant’s Brief at 8-10 (setting forth issues 2

and 3); 11-13 (setting forth issues 5 and 6).      Even more problematically,

Appellant does not cite or discuss any pertinent legal authority to support his

suggestions of error by the trial court. Consequently, we deem Appellant’s

second, third, fifth, and sixth claims waived for our review. See In re R.D.,

44 A.3d at 674.

      We also conclude that Appellant has waived his fourth issue, a

discretionary aspects of sentencing claim, because he did not include a

Pa.R.A.P. 2119(f) statement in his brief, and the Commonwealth has

objected   to    that   omission.   See   Commonwealth’s     Brief   at   25-26;

Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa. Super. 2004) (holding

that, where the appellee objects to a Rule 2119(f) omission, “this Court is




                                     -3-
J-S46008-16



precluded from reviewing the merits of the claim and the appeal must be

denied”) (citations omitted).

      Nevertheless, even had Appellant preserved his issues two through six

for our review, we would deem them meritless based on the analysis set

forth by the Honorable Wendy Demchick-Alloy of the Court of Common Pleas

of Montgomery County in her Rule 1925(a) opinion.            See TCO at 8-17.

Additionally, Judge Demchick-Alloy’s opinion thoroughly assesses the only

claim that Appellant has adequately briefed, and thus preserved, on appeal,

i.e., his sufficiency-of-the-evidence claim (set forth in his first issue, above).

See id. at 3-8.      Consequently, we also adopt Judge Demchick-Alloy’s

decision as our own regarding that issue, as well, and affirm Appellant’s

judgment of sentence on the grounds set forth therein.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2016




                                      -4-
                                                                                                        Circulated 07/26/2016 01:48 PM
                                                                                                                                    1--c o
                                                                                                                           ~
                                                                                                                           r   r\
                                                                                                                                            /-ff     ft°·,
                IN THE COURT OF COMMON PLEAS OF MONTGO!v1ERY COUNTY, PENNSYLVi\tJIA                                                         .:
                                                                                                                               I      ,-,
                                                   CRIMINAL DIVISION                                                        c.n

                                                                          Nos.
                                                                                   ~--   •....~--..    ···-~-~-----------::.::.
                                                                                  (CP-46-CR-0.0049.85-20'-B'>                               .        .··-·                                                                                                3
                   Commonwealth subjected him to incorrect identification procedures.

((I
                  4.      The undersigned judge erred by imposing an unduly harsh, excessive and "faulty"

                  sentence.4
       ....
........-

                                                                                                                  5
                  5.      The undersigned judge erred by denying appellant's motion for recusal prior to trial.
 '-...

h'.I              6.      The undersigned judge erred by finding that appellant received adequate notice of the
~;::1
                  terms of the sentences of probation imposed on him for the 1991 and 2001 cases.6
 crl

                  This opinion will state the procedural history leading to the instant appeal and integrate a

                  recitation of the material facts into the discussion of the foregoing claims.

                                                       I.        Procedural History

                         Appellant was convicted on charges related to burglaries in the matters indexed at nos.

                  CP-46-CR-0006154-1991        and CP-46-CR-0013261-2001.         He was serving sentences of parole for

                  those crimes when he was again arrested while burglarizing a home in 2013. Following that

                  arrest, he was charged with burglary, criminal trespass, theft by unlawful taking, receiving stolen

                  property, possession of an instrument of crime and resisting arrest in the matter indexed at no.

                  CP-46-CR-0004985-2013.        As a result of the new charges, he was accused of violating the terms

              of his parole. Appellant was represented by Benjamin Cooper, A.P.D. as to the parole violations

              and the new charges.

                         Appellant was given a hearing as to the parole violations on May 27, 2014 and was found

              to have violated the terms of his sentences of parole. On August 18, 2014, the parties produced

              evidence and argument on two pretrial motions regarding the new charges: a suppression motion

              and a motion for the recusal of the undersigned judge. Both motions were denied. Appellant


              3
                See    Defendant's   Concise   Statement    of Matters   Complained   of on   Appeal, ,r 5.
              4
                See    Defendant's   Concise   Statement    of Matters   Complained   of on   Appeal,~~ 6, 9.
              5
                See    Defendant's   Concise   Statement    of Matters   Complained   of on   Appeal, ,r 7.
              6
                See    Defendant's   Concise   Statement    of Matters   Complained   of on   Appeal, ,r 9.
                                                                         2
 {~
 )l.l
                then waived his right to be tried by jury and stipulated to be tried on the evidence the parties had

               produced in the various hearings in the above-captioned matters and the facts stated in the

t-,.-.11
               affidavit of probable cause. The undersigned judge found defendant guilty of burglary,

               possession of an instrument of crime, and resisting arrest.
-.,.,
                        On September 10, 2014 the undersigned judge sentenced appellant in all three cases.

ul             Appellant then filed, prose, three documents respectively styled as a "Motion to Modify

               Sentence," a "Post Sentence Motion," and a "Statement of Matters Complained of on Appeal."

               The undersigned judge filed an opinion stating that the pro se documents were legal nullities.

               The Superior Court reversed and remanded the case for consideration of the pro-se motions on

               their merits, and directed the undersigned judge to determine whether appellant wished to be

               represented by counsel during post-sentence proceedings.

                      On remand, appellant stated that he wished to be represented by court-appointed counsel

               other than Mr. Cooper, so the undersigned judge appointed Sean E. Cullen, Esquire. Mr. Cullen

               filed an amended post-sentence motion on behalf of appellant on July 31, 2015. After hearing

           evidence on the post-sentence motions on August 21, 2015, the undersigned judge denied them.

           The instant appeal followed.

                                                        II.    Discussion

           A.         Whether the Commonwealth failed to produce sufficient evidence that appellant
                      intended to commit the crimes of which he was convicted, and failed to produce
                                                                                                      7
                      sufficient evidence that the tools in his possession were instruments of crime.

                      The Commonwealth produced the testimony of Plymouth Township Police Officer Scott

           Severson at both the parole violation hearing and the hearing on the suppression motion.8

           Officer Severson testified that he was on patrol on June 17, 2013 when he was dispatched to a


           7
               See Defendant's Concise Statement of Matters Complained of on Appeal,~~ I, 2, 3 and 8.
           8
               N.T. 5-27-2014, pp. 9-19; N.T. 8-18-2014, pp. 12-20.

                                                                3
r·I
1.f.         home at 8 Westwood Circle, Plymouth Township, Montgomery County. When he arrived, he

             saw the complainant, Samantha Parylak, then sixteen years old, in a window on the second floor
I···''
             of the home. Within moments, he heard a loud sound of a large object hitting wood,
' '•.,

             immediately followed by screaming from inside the house.   Seconds later he saw appellant
tel

             emerge head-first from a front window into the bushes below.

                    Patrolman Severson ordered appellant to stop but he ran, so the patrolman tackled him in
crl

             the driveway of the home. Appellant struggled to move his arms to prevent Patrolman Severson

             from handcuffing him. Ms. Parylak was watching from the house, speaking to her father on the

             telephone, saying "They got him. That's the guy. He was coming into my room. He was trying

         to get in my room." It was a sunny day and there was nothing obstructing Ms. Parylak's view of

         Patrolman Severson handcuffing appellant.

                    Appellant was wearing rubber gloves and carrying a masonry trowel, a wood-handled

         tool with a thin, triangular metal blade four to five inches long. Appellant also wore a satchel in

         which he concealed some small tools. On the ground near him was a green pillow case from the

         house, filled with jewelry belonging to Ms. Parylak's mother and sister.

                   Appellant corroborated most of Patrolman Severson's testimony when he testified under

         oath at the hearing on his post-trial motions.9 Appellant said that he went to a home in Plymouth

         Township, Montgomery County because he was owed money by persons who had lived there but

         \Vl10,   unbeknownst to him, had moved. He knocked on the front door, but no one answered. He

         then found the front door to be unlocked, so he walked inside and entered several rooms. He

         attempted to enter the room in which Samantha Parylak was hiding. He said, "I walked into the

         living room and I yelled out, and then some girl screamed, 'get out, get out.' I called the cops,



         9
             N.T. 8-21-2015, pp. 11-14, 52-57.
                                                           4
                and I walked back out, and then I got tackled to the ground by the police." He stated that Ms.
0)
                Parylak came outside and saw him sitting inside a police car.
t"J'
~·· ;,                  According to appellant, he did not enter the home with the intent of stealing anything, but

                once inside he found jewelry and took it without permission, He admitted that a bag containing
 '\,,

                jewelry he had taken from the house without permission was on the ground next to him.
!·-·,l-t

r. rl           Appellant testified that when tackled by Patrolman Severson, he was carrying tools including a

                putty knife, a triangular mason's trowel and pliers. He explained that he earned money using the

                tools as a handyman.

                       Except for appellant's claim that he did not intend to steal anything when he entered the

                home without permission, his testimony was virtually identical to that given by Patrolman

                Severson. He made the following admissions under oath during cross-examination at the hearing

            on the amended post-trial motion:

                       Q.      Okay, so the only single thing out of this entire record that you disagree
                       with, all the evidence the Commonwealth presented, is whether you had the intent
                       to take the jewelry when you went in the house, correct?
                       A.      Right, when I went there.
                       Q.      Okay, when you got inside of the house, you made the decision to take the
                      jewelry, because you didn't find your money or the person that owed you that
                      money?
                      A.       Right.
                      Q.      Okay. And that jewelry wasn't yours?
                      A.      No.10

                      Defendant admitted entering the Parylaks' home and taking jewelry without permission.

           He admitted possessing the masonry trowel and other tools. Appellant has admitted facts

           proving every element of every crime for which he was sentenced, with the exception of his

           10
                 N.T. 8-21-2015, pp. 56-57.
                                                                5
 {))
 (I


             intent to commit a crime when he entered the Parylak's home, his intent to resist arrest, and his
o:,
            use of his tools as instruments of crime. One may infer proof of these elements from the
1·"
            Commonwealth's evidence.

                    The crime of burglary requires proof that the accused entered the building with the intent

            of committing a crime inside it. Commonwealth v. Tingle, 419 A.2d 6, 9 (Pa. Super. Ct. 1980).

ul          The Commonwealth may prove the requisite intent by means of circumstantial evidence. Id.

            The trier of fact "may conclude beyond a reasonable doubt that when one enters a building by

            force, he did so with the intent to commit a crime therein." Id. At appellant's stipulated bench

            trial, the undersigned judge explained how the Commonwealth's evidence proved all of the

            elements necessary to convict him of burglary, 11 an explanation that remains factually accurate

            and legally correct in spite of appellant's post-sentence claims.

                   At the parole violation hearing the Commonwealth produced the testimony of Plymouth

        Township Police Detective Andrew Moretti, who stated that he found no signs of forced entry on

        the doors of the home, but found that the screen of a front window had been slit.12 Slitting the

        screen required force. The Commonwealth produced circumstantial evidence that appellant slit

        the screen to enter the home, which in turn constitutes circumstantial evidence of intent to

       commit a crime therein.

                   There was no evidence that the window appellant exited sustained the type of damage

       one would expect if it had been closed at that time. Therefore, one may infer that appellant

       exited through the screen that had been slit. It is unlikely that, of all the doors and windows in

       the house, appellant fortuitously exited the window with the slit screen. It is much more likely

       that he picked that particular window because: he wanted to escape quickly; he knew he would


       II    N.T. 8-18-2014 pp. 79-82.
       12
             N.T. 5-27-2014, pp. 47-48.
                                                             6
  ,/1



               not have to pause to open a door or window if he took that particular route; and he knew the
 ((I
               screen in that particular window had been slit open because he slit it himself when he entered the
                                                                                                            13
               house. Appellant was in possession of keys to a car parked on the street near the house,          so one

               may infer he exited the house by back-tracking the route he entered, in order to reach his car as

               quickly as possible.
:-,,,tr

crl                    Detective Moretti testified that the door to Samantha Parylak's bedroom had been broken

                                              14
               in two, split in the middle.        One may infer that appellant broke the door from Patrolman

               Severson's testimony that he heard the sound of wood breaking, followed immediately by Ms.

               Parylak's screams. The fact that appellant intentionally gained entry to the bedroom in order to

               steal jewelry by using force supports an inference that he gained entry to the Parylak's home,

           only moments before, in the same way and for the same purpose: by force, to steal jewelry,

                      Appellant did not attempt to explain why he was wearing rubber gloves when he entered

           the Parylaks' home. One may infer that he wore gloves to avoid leaving fingerprints, and in turn,

           one may infer that he sought to avoid leaving fingerprints because he did not enter the house to

           lawfully regain possession of property that belonged to him, or even to take property to offset a

          debt owed to him: he broke into the house in order to steal jewelry from people who were

          strangers to him.

                      The circumstantial evidence of record is also sufficient to prove appellant intended to

          resist arrest, A person commits the crime of resisting arrest if he employs means justifying or

          requiring substantial force to overcome resistance, with the intent of preventing the public

          servant from effecting a lawful arrest. 18 Pa.C.S. § 5104. The evidence discussed above is

          sufficient to prove that Patrolman Severson lawfully arrested appellant and that appellant resisted


          13
                Id. at 52.
          14
                Id. at 43-44.
                                                                    7
      with the intent of preventing   him from effecting the arrest,

              Finally, the Commonwealth's      circumstantial   evidence is sufficient to prove he used his

     masonry trowel as an instrument      of crime.   "A person commits a misdemeanor      of the first degree

     if he possesses any instrument of crime with intent to employ it criminally."       18 Pa.C.S.   § 907(a).

     An instrument of crime is defined as, "Anything used for criminal purposes and possessed by the

     actor under circumstances    not manifestly appropriate for lawful uses it may have."      18 Pa.C.S.    §

     907(d). For example, "a screwdriver is a common burglary tool for purposes of criminal

     possession of burglary tools." Commonwealth v. Jackson, 396 A.2d 436, 438 (Pa. Super. Ct.

     1978). Appellant was holding the masonry trowel when he was tackled as he ran from the house.

     Under the circumstances, the most likely explanation for why he was holding the trowel at that

     moment was that he had used it only minutes before to slit the screen through which he entered.

 The evidence thus supports an inference that appellant used the trowel as an instrument of crime.

 B.         Whether the undersigned judge erred by denying appellant's claim in his post-trial
            motion that the Commonwealth violated Pa.R.Crim.P. 573 by failing to produce
            photographic evidence until jury selection began.15

            Appellant claims the Commonwealth violated his right to discovery by failing to disclose

 pictures of the crime scene before trial. He seems to argue that the Commonwealth concealed

circumstantial evidence that he used force to enter the Parylaks' home, and thus concealed

circumstantial evidence proving he intended to commit a crime once inside the home. In order to

prevail on this claim, appellant was required to prove the Commonwealth did not produce the

photographs as required by law. Appellant's evidence in support of this claim consisted of

nothing more than his own testimony and allocution about the events on the morning of his




15
      See Defendant's Concise Statement of Matters Complained of on Appeal,~ 4.

                                                        8
           trial. 16 The undersigned judge found those statements completely lacking in credibility based
(fl
           upon appellant's demeanor. His claim failed for that reason alone. Putting appellant's
                                                                                                                17
f··''      credibility aside, his claim is not corroborated by the transcript of the proceedings in question.
    •,,


          To the contrary, the record of the proceedings indicate that appellant's lawyer never stated that

          the Commonwealth failed to disclose the photographs in question in pretrial discovery, and
t-,-·l•                                                                                                      18
LI'[      appellant's lawyer used the photographs to appellant's advantage at his stipulated bench trial.

          C.         Whether the undersigned judge erred by denying appellant's claim in his post-trial
                     motion that the Commonwealth subjected him to incorrect identification
                     procedures.19

                    As discussed in section "A" above, appellant testified under oath that he was inside the

          Parylaks' home. He testified that while he was inside, he heard Samantha Parylak scream, and

          he said that the police tackled him when he fled the house. His claim that the undersigned judge

          erred by denying his claim that he was subjected to unduly suggestive identification procedures

          would seem to have been rendered moot or meritless by his own testimony.

                    Alternatively, the undersigned judge addressed the merits of that claim on the record at

          the suppression hearing, and stands by the reasoning stated at that time.20 Samantha Parylak saw

          appellant inside her home. She watched as he fled her home and was arrested in the driveway.

          She was on the telephone at the time, and the police overheard her say to the person on the other

          end of the line--her father--that she saw them arrest the man who had broken through her

          bedroom door. Appellant cannot complain that her identification of him was unduly suggestive

          under these circumstances.     See Commonwealth v. Moye, 836 A.2d 973, 977 (Pa. Super. Ct.


          16   See N.T. 8-21-2015, pp. 26-34 ( appellant testifying at hearing on post-trial motions); see also
          N.T. 9-10-2014, pp. 17-18 (appellant exercising right of allocution).
          17
             N.T. 8-18-2014, pp. 53-54, 63-74.
          18
             N.T. 8-18-2014, pp. 69-72.
          19 See Defendant's Concise Statement of Matters Complained of on Appeal, ~ 5.
          20
             N.T. 8-18-2014, pp. 52-53.
                                                              9
           2003) (citing and briefly discussing similar cases).
OJ
          D.      Whether the undersigned judge erred by imposing an unduly harsh, excessive and
                  "faulty" sentence.21

                  A sentence may not be vacated on appeal merely because an appellate court might have

          reached a different conclusion, but only for an abuse of discretion. Commonwealth v. Walls, 926

          A.2d 957, 961 (Pa. 2007). Thus, a sentence may be reversed if it was "was imposed without

          express or implicit consideration by the sentencing court of the general standards applicable to

          sentencing found in Section 9721, i.e., the protection of the public; the gravity of the offense in

          relation to the impact on the victim and the community; and the rehabilitative needs of the

          defendant. 42 Pa.C.S. § 972l(b)." Id. at 964.

                  When, as in this case, pre-sentence reports were made, the appellate court must "presume

          that the sentencing judge was aware of relevant information regarding the defendant's character

      and weighed those considerations along with mitigating statutory factors." Commonwealth v.

      Devers, 546 A.2d 12, 18 (Pa. 1988). The notes of testimony show that the undersigned judge

      read the pre-sentence reports22 and participated attentively when appellant exercised his right of

      allocution, even going so far as to read aloud his written notes for him. 23 The record shows that

      the undersigned judge paid careful consideration to the facts relevant to the standards established

      by subsection 972l(b) of the sentencing code,24 including appellant's rehabilitative needs.25

                 Appellant's lengthy sentence is consistent with his rehabilitative needs, which seem as if

     they can only be met if he is confined, given that he has shown himself to be "virtually

     unstoppable on the street," an "unstoppable one-man crime-wave," despite his substantial health


     21
           See Defendant's Concise Statement of Matters Complained of on Appeal,~~ 6, 9.
     22
           N.T. 9-10-2014, p. 27.
     23
           Id. at 17-24.
     24
           Id. at 42.
     25
           Id. at 27-32, 39-40, 48-52.

                                                          10
               problems. 26 Appellant acted as if he was remorseful, but what may appear to be genuine remorse

               in a cold record was in fact transparently manipulative as it occurred in court.27
t,·.,fl


                      Appellant prefers the court to focus on his rehabilitative needs, to the exclusion of the
92 A.3d 51, 60 (Pa. Super. Ct. 2014 ). Appellant, as the party asserting that the undersigned

          judge must be disqualified, bears the burden of producing evidence establishing bias, prejudice,

          26  d
             l.at38,4l.
          27
             Id at 34, 35, 37.
          28
             Id. at 40-41.
          29
             Id. at 42-44.
          30
             See Defendant's Concise Statement of Matters Complained of on Appeal.f[ 7.
          31
             N.T. 8-18-2014, pp. 3-6.

                                                               11
             or unfairness necessitating     recusal, and the decision by the undersigned judge may not be
o:,
             disturbed except for an abuse of discretion. Id.

                         After making a conscientious determination of her ability to assess the case in an

LO           impartial manner, free of personal bias or interest in the outcome, the judge must consider
"··
r,,:;
             whether her continued involvement in the case creates an appearance of impropriety or would
£,:;I

ui           tend to undermine public confidence in the judiciary. Id "This is a personal and unreviewable

             decision that only the jurist can make. Where a jurist rules that he or she can hear and dispose of

             a case fairly and without prejudice, that decision will not be overruled on appeal but for an abuse

             of discretion." Id. (quoting Commonwealth v. Abu-Jamal, 553 Pa. 485, 720 A.2d 79, 89 (1998)).

                     When moving for recusal, appellant's lawyer read from the record of the parole-violation

         hearing, in which the undersigned judge stated,

                     if the Commonwealth's evidence is as strong as 1 heard in the Gagnon, you may
                     get seriously hurt in here. On the other hand, if the government can't prove it,
                     they can't prove it, and you will be found not guilty.32

         The quotation·does not reveal any bias, but to the contrary, expressly stated a willingness to

         require the Commonwealth to prove the new charges at trial. That quotation, and the other

         quotations appellant's lawyer relied on,33 does not show a propensity to impose a harsh sentence

        in disregard of evidence yet to be produced at a sentencing hearing, but instead informed

        appellant that unless he produced mitigating evidence, he was at risk of serving a sentence up to

        the lawful maximum. The undersigned judge implored appellant to take full advantage of the

        lawyer who had been appointed to counsel him as to the value of the plea agreement offered by

        the Commonwealth: "I think you need to talk to your lawyer, because the D.A.'s willing to go in




        32
             Id. at 4.
        33   Id.

                                                                12
          the standard range. "34 The undersigned judge considered appellant's charges of bias and
{/I
          impropriety on the record and explained why the claim of bias was faulty and why the facts did

                                                      35
          not create an appearance of impropriety.         The undersigned judge again informed appellant, for

          his benefit, that he had a constitutional right to a trial; that he was presumed innocent until

;\'I      proven guilty beyond a reasonable doubt by means of evidence produced by the Commonwealth;
1:C::I

UI
          she would continue to accept a negotiated guilty plea; and that if appellant were to make an

          "open" guilty plea,36 she would consider that as evidence mitigating in favor of a reduced

          sentence.37

                    This case is factually indistinguishable from Kearney. See id. ("Appellant's first question

         challenges the trial judge's decision not to recuse herself from presiding over the bench trial for

         CR-211 and CR-223, after presiding over the jury trials, the attendant motion hearings, and the

         prior sentencing."). In that case, as in this one, the appellant argued that "the trial judge should

         have recused herself because, after presiding over the first two jury trials, and exposure to the

         pre-sentence investigation report which provided Appellant's criminal history, she was aware of

         evidence 'that an impartial finder of fact would not have known, "' Id. at 61. The Superior Court

         disagreed:

                   As Judge Jerome Frank pithily put it: "Impartiality is not gullibility.
                   Disinterestedness does not mean child-like innocence. If the judge did not form
                   judgments of the actors in those court-house dramas called trials, he could never
                   render decisions." In re JP. Linahan, Inc., 138 F.2d 650, 654 (C.A.2 1943). Also
                   not subject to deprecatory characterization as "bias,' or "prejudice" are opinions


         34   Id.
         35
              Id. at 8-10.
         36
            An "open plea agreement" is one in which the parties agree as to the charges to which the
         defendant will plead, but do not restrict the prosecution's right to seek the maximum sentences
         applicable. Commonwealth v. White, 787 A.2d l 088 (Pa. Super. Ct. 2001 ). Put another way, an
         open plea is one that contains no bargain for a specific or stated term of sentence.
         Commonwealth v. Guth, 735 A.2d 709, 710, n. 3 (Pa. Super. Ct. 1999).
         37N.T.
                8-18-2014, p. 9.
                                                              13
                    held by judges as a result of what they learned in earlier proceedings. It has long
                    been regarded as normal and proper for a judge to sit in the same case upon its
0:1
                    remand, and to sit in successive trials involving the same defendant.

t··· =·    Id. at 62 (quoting Liteky v. U.S., 510 U.S. 540, 551 (1994)) (bold emphasis omitted). The

(.(i
           precedent established in Kearney supports the conclusion that the undersigned judge did not ell'

h:I        by refusing to recuse herself.

           F.       Whether the undersigned judge erred by finding that appellant received adequate
UI
                    notice of the terms of the sentences of probation imposed on him for the 1991 and
                    2001 cases.38

                    The issue to be decided on appeal is whether a parolee may be found to have been given

           adequate notice of the terms of parole if the Commonwealth produces evidence that the county

          parole department habitually serves defendants with the terms of county probation and parole,

          and that the defendant had received notice of the standard terms of probation and parole when

          sentenced previously in a different case, but the Commonwealth fails to produce evidence that

          defendant was personally served with notice of those terms for the particular case at issue.

                    On December 30, 2005, defendant was sentenced by the Honorable Judge Paul W.

          Tressler (now retired) for the first time in the case indexed at no. CP-46-CR-OO13261-200 I. The

          sentencing order included a te1111 of imprisonment for 11 1/2 to 23 months and a five-year term

          of probation that was to run concurrently with parole. The order also included restitution in the

          amount of $1,350.00.    On the same date, in the case indexed at no. CP-46-CR-0006154-1991,

          defendant was re-sentenced to a term of probation of fifteen years, in the custody of the

          Montgomery County Adult Probation and Parole Department. The sentencing order in the 1991

          case also required defendant to pay restitution, although it did not specify the amount. The term

          of probation in the 1991 case was ordered to run concurrently to the sentence imposed in the

          2001 case. Judge Tressler expressly notified defendant on the record at the time of sentencing

          38
               See Defendant's Concise Statement of Matters Complained of on Appeal,~ 9.
                                                            14
          (in 2005) that he was to pay the restitution within the fifteen year term of probation, and that he
n:1
          was to go to the courthouse office of the county probation department immediately after the

         sentencing hearing so that he could present a copy of the sentencing order when he reported to

         the Montgomery County Correctional Facility (MCCF) to begin serving a sentence of

i\:f     incarceration on the 2001 case.
i,;;11
f.-!'
r.rl             On May 27, 2008, in the case indexed at no. CP-46-CR-0000748-2007, defendant was

         sentenced for a new crime and given a term of incarceration of two to five years in a state

         correctional institution. Defendant was simultaneously sentenced in the 2001 case to a term of

         five years' probation consecutive to the 2007 case. Therefore, his probationary term in the 2001

         case did not begin to run until 2013.

                 Defendant was arrested on new charges on June 17, 2013. As a result, Montgomery

         County Adult Probation Officer Joshua Mangle notified defendant that he was in violation of his

         parole on account of the new criminal arrest and defendant's failure to pay restitution on both the

         1991 and the 2001 cases. At a hearing on the probation violation on May 27, 2014, the

         Commonwealth was unable to produce evidence that the county probation department advised

         defendant of the terms of his probation, i.e., the conditions upon which the county probation

         department could revoke his probation for doing or failing to do something, with respect to the

         sentence imposed in 2005 in the case indexed at no. CP-46-CR-0006154-1991.         Adult Probation

         Officer Mangle testified that "in the regular course of business," defendants are normally advised

         of the terms when they arrive at the courthouse office of the county probation department

         immediately after being sentenced. Also, defendants who are sentenced to a term of

         incarceration in MCCF are advised of the terms of probation before they are released.




                                                          15
   ;:J
                   The law to be applied to this issue is not obvious. No statute in the Judicial Code (title

           42, Pa. Cons. Stat. Ann.) or the statutes governing counties (title 16, Pa. Stat. Ann.) expressly
 ;-.,:,
           establishes procedures or standards for the giving of notice of the terms of county probation or

           parole. Assuming that the decisional law that controls state probation also applies to county

           probation, then one may draw guidance from Benefiel v. Commonwealth of Pennsylvania, Board
t... ~.
ul         of Probation and Parole, 426 A.2d 242 (Pa. Commw. Ct. 1981). In Benefiel, a state parolee

           appealed from a decision of the Board recommitting him as a technical parole violator after he

           was arrested on a new charge of terroristic threats. Id. at 243. The facts supporting the new

          charge violated one of the general conditions of state parole, i.e., to refrain from "overt behavior

          that threatens or presents a clear and present danger to himself or others." Id. at 244 & n.10

          (quoting 37 Pa.Code. § 63.4(10)). The parolee argued that "he was excused from complying

          with that parole condition because he did not endorse a parole contract indicating this was a

          condition of parole nor did he ever see the written condition .... " Id. at 244. The

          Commonwealth Court rejected his argument: "the obligation was with Benefiel to acquaint

          himself with the conditions of his parole, either by reading them himself or having someone read

          it [sic] to him[,]" because 37 Pa.Code§ 67.3 "puts the burden of acknowledging parole

          conditions upon the parolee." Id. (italics in original). The Commonwealth Court continued,

          "Having failed to fully comprehend and comply with the conditions of his parole, Benefiel

          cannot now excuse his non-compliance with parole conditions by attempting to shift the burden

          of acknowledgement to the board."

                 The fact that appellant's obligation to make restitution was a special, rather than general

          (i.e. code-mandated) condition of parole makes no difference. In Sigafoos v. Pennsylvania




                                                           16
       Board of Probation and Parole, 503 A.2d 1076 (Pa. Commw, Ct. 1986), the Commonwealth
0:1
       Court stated,

               It is the obligation of every parolee to ensure that he is familiar with the terms and
               conditions of his parole. Benefiel v. Commonwealth of Pennsylvania, Board of
               Probation and Parole, 426 A.2d 242 (Pa. Commw, Ct. 1981). That same
               obligation is applicable to special conditions and instructions imposed by the
               Board or its agents.

ur     Sigafoos at 1080.39 The rationale behind the rules developed in Sigafoos and Benefiel is

       particularly applicable to this case because Judge Tressler expressly told appellant on the record

       to go to the courthouse office of the county probation department, and if he had done so, he

       would have been advised of the terms of his probation and parole. Therefore, the applicable

      decisional law supports the conclusion that appellant must be deemed to have received adequate

      notice of the conditions of his parole, and this claim of error fails.




      39
          The rules in Benefiel and Sigafoos were not followed in Pana v. Pennsylvania Board of
      Probation and Parole, 703 A.2d 737, 739 (Pa. Commw. Ct. 1997) because Pana presented a
       slightly different issue. In Pana, the parolee appealed from a determination by the Pa.B.P .P.
       giving him no credit for time on the street after revoking his parole for a technical violation. The
       Commonwealth Cami agreed with Pana's factual claim that the state parole regulations failed to
      give him notice that he would be given no credit for time on the street if he violated parole, citing
      the form Pana signed that advised him of the conditions governing his parole. The
      Commonwealth Court stated, "Obviously, a parolee cmmotfully understand the possible
      penalties unless specifically notified of what they might be." Id. at 739 (citing 37 Pa.Code§
      67.3). The Commonwealth Court then wrote, "It is not.. .clear that a parolee has the
      understanding that time determined to be delinquent is subject to forfeiture .... " Id. The
      Commonwealth Cami denied Pana's appeal because it found that he had constructive notice of
      that condition of parole because he had twice before determined to be a technical parole violator
      and delinquent, and was sentenced to serve backtime. Id. "Thus, Pana should have known that
      there was at least the possibility that his delinquent time was subject to forfeiture."

                                                        17
                                                       CONCLUSION

                       Upon consideration of the foregoing discussion, the undersigned respectfully submits that
~-·.··   f.r




!-·''
               the judgements of sentence in the above-captioned matters should be affirmed.

                                                                   BY THE COURT,
                                                                         (~
                                                                          ',



fJI




               copies of the above order sent on ---L.L-.t'----+--'---~
               to the following:
               Sean E. Cullen, Esquire; Cullen & Conwell; 40 E. Main Street; Norristown, PA 19401; by first-
               class mail
               Robert M. Falin, Deputy District Attorney, Appellate Division, by inter-office mail




                                                             18